Title: To James Madison from Jacob Wagner, 26 September 1806
From: Wagner, Jacob
To: Madison, James



Dear Sir
Department of State 26 Septr. 1806

The three Captains, whose protests against L’Eole are herewith, came from Anapolis a few days ago to lay their complaint before you.  They told me, that her commander set off for Baltimore shortly after their arrival at the former place without giving them an opportunity of demanding compensation, and that none was offered.  I advised them to return to their vessels and proceed to the several ports of their destination, where on unlading their cargoes they might obtain a survey and estimate of the damages; to send those documents to the department of State; and that in all probability you would ask compensation from the French Minister, who I thought could not pay them the cash at present, but might liquidate their claims.
Mr. Thom, having returned, informs me, that he has not in his possession the papers for Mr. Taylor’s patent, whence he concludes that he must have returned them.  I have handed him the additional document enclosed in your letter.
Mr. Cathcart returned the day before yesterday, and the newspapers announced the actual sailing of Mellimelli.
The pamphlet in defence of Genl. Armstrong refers to documents as being in this office: they were received about the same time, but I have not thought it necessary to trouble you with them.  The pamphlet was addressed in what appeared to me the handwriting of Genl. Armstrong’s secretary.
I have reviewed Colo. Newton’s letters.  There had been three seamen, said to be American, on board the Chichester.  Two of them escaped and Colo. N. states the third to have proved to be an Englishman.  I find no other on Mr. Brent’s list.
I have executed your directions contained in the letter of the 20th. in consequence of which some drafts are enclosed.
Mr. Merry has written to provide against any thing being sent to meet him after the 1st. or 2d. of next month.
I wish the Turks had chosen to go to Gibraltar instead of London, where I am afraid they may not be received or at least may become a burthen to the Consul.  I remain, Dr. Sir, With the greatest respect & attacht. Your obed. Servt.

Jacob Wagner

